DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2022 has been entered.
Accordingly, claims 1-21 are pending in this application. Claim 3 is cancelled; claims 1, 8, and 15 are currently amended.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 01/25/2022 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations of “identifying a contextual term within the content of the user interface of the browser, the contextual term being different than the matching term and comprising context regarding the matching term; identifying a semantic meaning of the contextual term based on at least one of the matching terms, the semantic meaning based on a semantic classification” recited in claims 1, 8, and 15, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Henkin et al. (US 20100138271, hereinafter Henkin) in view of Oztaskent et al. (US 20150189347 A1, hereinafter Oztaskent.

Regarding Claim 1, Henkin discloses a method for displaying contextually relevant links by a browser extension ([0007]: In at least one embodiment, the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant information, advertisements, and/or other content which may then be displayed to the end-user; [0048]: In example embodiments, the client system 102 may include a Web browser display 131 adapted to display content 133 (e.g., text, graphics, links, frames 135, etc.)), comprising: 
receiving and examining content of a user interface of a browser, on a client device, on a recurring or ongoing basis (Fig. 3A; [0087]: As the Kontera Server System receives the web page content from the client system, it analyzes (22), in real-time, the received web page content in order to generate page topic information and/or keyword information… [0088]: In at least one implementation, the Kontera Server System may continue to request and analyze web page content for the specified web page until it has generated a sufficient amount of keyword information (e.g., 5 or more taxonomy keywords and 5 or more ontology keywords), until it has generated a sufficient amount of page topic information, and/or until the entirety of the web page content has been analyzed); 
comparing terms of a set of terms at a system database with terms in the content of the user interface to identify matching terms ([0087]: In at least one embodiment, taxonomy keywords may correspond to words or phrases in the web page content which relate to the topic or subject matter of the web page. [Fig. 2, Taxonomy 235 corresponds to a system database]); 
identifying a contextual term within the content of the user interface of the browser, the contextual term being different than the matching term and comprising context regarding the matching term ([0131]: For example, using at least some of the various technique(s) described herein, new terms that are discovered on the page (e.g., new products, movie titles, personalities, etc.) may be matched to base topics that include similar terms (e.g., using a "fuzzy match" algorithm), thereby resulting in a virtual expansion of the DC taxonomy in order to successfully handle and process the new content); 
([0130]: One advantage of using the taxonomy technique(s) described herein for the purpose of contextual advertising is the ability to classify content based on the taxonomy structure. This property provides a mechanism for matching related terms and advertisements from related taxonomy nodes), 
in response to identifying matching terms, and the semantic meaning of the contextual term, transmitting a query to a server, the query comprising the matching terms and the semantic meaning of the contextual term ([0088]: Once the Kontera Server System has finished performing its analysis of the web page content, it may then submit a request (24) to one or more advertiser systems 308 for contextual ad information. According to specific embodiments, the ad request(s) may be based on various criteria such as, for example… keyword information, page topic information, etc; Each advertiser system may, in turn, process the ad information request in order to determine if it has relevant advertising information which matches the specified criteria. If so, the advertiser system 308 may transmit (26) contextual ad information to the Kontera Server System); 
However, Henkin does not explicitly teach “receiving a response from the server, the response including one or more information cards for each of the matching terms, the one or more information cards including information based on the semantic meaning of the contextual term; annotating instances of the identified matching terms on the user interface; in response to a user interaction with an annotated instance of an identified matching term, causing an information card to be displayed that corresponds to the identified matching term, the information card including a link element; determining whether a user input selects the link 
On the other hand, in the same field of endeavor, Oztaskent teaches
receiving a response from the server, the response including one or more information cards for each of the matching terms (Fig. 1, [0037]: In response to determining that supplemental information is available to the user… supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented), the one or more information cards including information based on the semantic meaning of the contextual term (Fig. 1; [0037]: each individual card (e.g., cards 150 , 160 , 170 , and 180 ) can be relevant to the context of the current position in the on-demand program 120. For example, an individual card can present guidance information relating to the on-demand program (e.g., program information, episode information, previous broadcast information, etc.), as shown in card 150); 
annotating instances of the identified matching terms on the user interface ([0037]: In response to determining that supplemental information is available to the user, an availability indicator 140 or any other suitable indication that indicates supplemental information is available can be provided to the user); 
in response to a user interaction with an annotated instance of an identified matching term, causing an information card to be displayed that corresponds to the identified matching term (Fig. 1, [0037]: In response to selecting availability indicator 140, supplemental information…  in the form of cards 150, 160, 170, and/or 180 can be presented), the information card including a link element ([0038]: It should be noted that the supplemental information in cards 150, 160, 170, and/or 180 can be any suitable representation of supplemental information, such as…  a link or uniform resource locator (URL) to additional content); 
([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Henkin with the teachings of Oztaskent to include “receiving a response from the server, the response including one or more information cards for each of the matching terms, the one or more information cards including information based on the semantic meaning of the contextual term; annotating instances of the identified matching terms on the user interface; in response to a user interaction with an annotated instance of an identified matching term, causing an information card to be displayed that corresponds to the identified matching term, the information card including a link element; determining whether a user input selects the link element; and in response to determining the user input selecting the link element, executing a link process.”
The motivation for doing so would be to present supplemental information to a user on a card, as recognized by Oztaskent ([0031]: In some implementations, supplemental information for on-demand media content can be presented on one or more cards, where a card is a user interface which can present information to a user).

Regarding Claim 2, the combined teachings of Henkin and Oztaskent disclose the method of claim 1.

obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information).

Regarding Claim 3, the combined teachings of Henkin and Oztaskent disclose the method of claim 1.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter).

Regarding Claim 4, the combined teachings of Henkin and Oztaskent disclose the method of claim 1.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
(Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the address information comprises a static or a dynamic link ([0117]: In some implementations, the application can encompass one or more Web-pages or Web-page portions (e.g., via any suitable encoding, such as HyperText Markup Language ("HTML"), Dynamic HyperText Markup Language ("DHTML"), Extensible Markup Language ("XML"), JavaServer Pages ("JSP"), Active Server Pages ("ASP"), Cold Fusion, or any other suitable approaches).

Regarding Claim 5, the combined teachings of Henkin and Oztaskent disclose the method of claim 1.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information),
 wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the address information comprises a static or a dynamic link ([0117]: In some implementations, the application can encompass one or more Web-pages or Web-page portions (e.g., via any suitable encoding, such as HyperText Markup Language ("HTML"), Dynamic HyperText Markup Language ("DHTML"), Extensible Markup Language ("XML"), JavaServer Pages ("JSP"), Active Server Pages ("ASP"), Cold Fusion, or any other suitable approaches)), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions of the text string (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)).

Regarding Claim 6, the combined teachings of Henkin and Oztaskent disclose the method of claim 1.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information See Oztaskent, ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information),
 wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the address information comprises a static or a dynamic link ([0117]: In some implementations, the application can encompass one or more Web-pages or Web-page portions (e.g., via any suitable encoding, such as HyperText Markup Language ("HTML"), Dynamic HyperText Markup Language ("DHTML"), Extensible Markup Language ("XML"), JavaServer Pages ("JSP"), Active Server Pages ("ASP"), Cold Fusion, or any other suitable approaches), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions of the text string (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)), 
wherein the server generates the information card by: selecting a template for the information card from among a plurality of templates that each specify a different content and format for the information card ([0014]: In some implementations, the system further comprises:... means for determining whether the fingerprint of the portion of the media content item being presented on the content provider website matches one of a plurality of fingerprints associated with the media content item from an internal video database; [0037]: supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented, where each individual card (e.g., cards 150, 160, 170, and 180) can be relevant to the context of the current position in the on-demand program 120); and 
generating the information card by populating the selected template with stored data from a database (Fig. 4; [0100]: In some implementations, server 402 can include one or more modules 420-430 and/or databases 440-442 that can be interconnected, for performing various functions of the application and/or facilitating the mechanisms for presenting supplemental information corresponding to on-demand media content).

Regarding Claim 7, the combined teachings of Henkin and Oztaskent disclose the method of claim 1.
Oztaskent further teaches wherein the executing the link process includes: 
([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the address information comprises a ([0117]: In some implementations, the application can encompass one or more Web-pages or Web-page portions (e.g., via any suitable encoding, such as HyperText Markup Language ("HTML"), Dynamic HyperText Markup Language ("DHTML"), Extensible Markup Language ("XML"), JavaServer Pages ("JSP"), Active Server Pages ("ASP"), Cold Fusion, or any other suitable approaches), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions of the text string (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)), 
wherein the server generates the information card by: selecting a template for the information card from among a plurality of templates that each specify a different content and format for the information card ([0037]: supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented, where each individual card (e.g., cards 150, 160, 170, and 180) can be relevant to the context of the current position in the on-demand program 120); and
generating the information card by populating the selected template with stored data from a database (Fig. 4; [0100]: In some implementations, server 402 can include one or more modules 420-430 and/or databases 440-442 that can be interconnected, for performing various functions of the application and/or facilitating the mechanisms for presenting supplemental information corresponding to on-demand media content), 
wherein the server generates the address information for the information card by: retrieving the one or more data elements for the parameter portions from the database in accordance with one or more data element pointers ([0015]: In some implementations, the supplemental content is retrieved from a data source that is indexed by at least the media content item and timing information; [0070]: capture modules can process the frames to determine whether at least one of the frames includes an object of interest using one or more of:.. optical character recognition to identify text portions, such as a telephone number, a website address), 
and populating the one or more parameter portions to complete the text string ([0070]: Upon performing this analysis, the object of interest can be associated with a content item. For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address).

Regarding Claim 8, Henkin discloses a system for displaying contextually relevant links by a browser extension (Fig. 1; [0007]: In at least one embodiment, the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant information, advertisements, and/or other content which may then be displayed to the end-user; [0048]: In example embodiments, the client system 102 may include a Web browser display 131 adapted to display content 133 (e.g., text, graphics, links, frames 135, etc.)), the system comprising: 
at least one memory storing instructions (Fig. 17; [0460]: Memory block 61 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions, etc.); and 
at least one processor executing the instructions to perform operations (Fig. 17; [0460]: CPU 62 may include one or more processors 63), the operations including: 
receiving and examining content of a user interface of a browser, on a client device, on a recurring or ongoing basis (Fig. 3A; [0087]: As the Kontera Server System receives the web page content from the client system, it analyzes (22), in real-time, the received web page content in order to generate page topic information and/or keyword information… [0088]: In at least one implementation, the Kontera Server System may continue to request and analyze web page content for the specified web page until it has generated a sufficient amount of keyword information (e.g., 5 or more taxonomy keywords and 5 or more ontology keywords), until it has generated a sufficient amount of page topic information, and/or until the entirety of the web page content has been analyzed); 
comparing terms of a set of terms at a system database with terms in the content of the user interface to identify matching terms ([0087]: In at least one embodiment, taxonomy keywords may correspond to words or phrases in the web page content which relate to the topic or subject matter of the web page. [Fig. 2, Taxonomy 235 corresponds to a system database]); 
identifying a contextual term within the content of the user interface of the browser, the contextual term being different than the matching term and comprising context regarding the matching term ([0131]: For example, using at least some of the various technique(s) described herein, new terms that are discovered on the page (e.g., new products, movie titles, personalities, etc.) may be matched to base topics that include similar terms (e.g., using a "fuzzy match" algorithm), thereby resulting in a virtual expansion of the DC taxonomy in order to successfully handle and process the new content); 
identifying a semantic meaning of the contextual term based on at least one of the matching terms, the semantic meaning based on a semantic classification ([0130]: One advantage of using the taxonomy technique(s) described herein for the purpose of contextual advertising is the ability to classify content based on the taxonomy structure. This property provides a mechanism for matching related terms and advertisements from related taxonomy nodes), 
in response to identifying matching terms, and the semantic meaning of the contextual term, transmitting a query to a server, the query comprising the matching terms and the semantic ([0088]: Once the Kontera Server System has finished performing its analysis of the web page content, it may then submit a request (24) to one or more advertiser systems 308 for contextual ad information. According to specific embodiments, the ad request(s) may be based on various criteria such as, for example… keyword information, page topic information, etc; Each advertiser system may, in turn, process the ad information request in order to determine if it has relevant advertising information which matches the specified criteria. If so, the advertiser system 308 may transmit (26) contextual ad information to the Kontera Server System); 
However, Henkin does not explicitly teach “receiving a response from the server, the response including one or more information cards for each of the matching terms, the one or more information cards including information based on the semantic meaning of the contextual term; annotating instances of the identified matching terms on the user interface; in response to a user interaction with an annotated instance of an identified matching term, causing an information card to be displayed that corresponds to the identified matching term, the information card including a link element; determining whether a user input selects the link element; and in response to determining the user input selecting the link element, executing a link process.”
On the other hand, in the same field of endeavor, Oztaskent teaches
receiving a response from the server, the response including one or more information cards for each of the matching terms (Fig. 1, [0037]: In response to determining that supplemental information is available to the user… supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented), the one or more information cards including information based on the semantic meaning of the contextual term (Fig. 1; [0037]: each individual card (e.g., cards 150 , 160 , 170 , and 180 ) can be relevant to the context of the current position in the on-demand program 120. For example, an individual card can present guidance information relating to the on-demand program (e.g., program information, episode information, previous broadcast information, etc.), as shown in card 150); 
annotating instances of the identified matching terms on the user interface ([0037]: In response to determining that supplemental information is available to the user, an availability indicator 140 or any other suitable indication that indicates supplemental information is available can be provided to the user); 
in response to a user interaction with an annotated instance of an identified matching term, causing an information card to be displayed that corresponds to the identified matching term (Fig. 1, [0037]: In response to selecting availability indicator 140, supplemental information…  in the form of cards 150, 160, 170, and/or 180 can be presented), the information card including a link element ([0038]: It should be noted that the supplemental information in cards 150, 160, 170, and/or 180 can be any suitable representation of supplemental information, such as…  a link or uniform resource locator (URL) to additional content); 
determining whether a user input selects the link element; and in response to determining the user input selecting the link element, executing a link process ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Henkin with the 
The motivation for doing so would be to present supplemental information to a user on a card, as recognized by Oztaskent ([0031]: In some implementations, supplemental information for on-demand media content can be presented on one or more cards, where a card is a user interface which can present information to a user).

Regarding Claim 9, the combined teachings of Henkin and Oztaskent disclose the system of claim 8.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information).

Regarding Claim 10, the combined teachings of Henkin and Oztaskent disclose the system of claim 8.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter).

Regarding Claim 11, the combined teachings of Henkin and Oztaskent disclose the system of claim 8.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the address information comprises a static or a dynamic link ([0117]: In some implementations, the application can encompass one or more Web-pages or Web-page portions (e.g., via any suitable encoding, such as HyperText Markup Language ("HTML"), Dynamic HyperText Markup Language ("DHTML"), Extensible Markup Language ("XML"), JavaServer Pages ("JSP"), Active Server Pages ("ASP"), Cold Fusion, or any other suitable approaches).

Regarding Claim 12, the combined teachings of Henkin and Oztaskent disclose the system of claim 8.
Oztaskent further teaches wherein the executing the link process includes: 
([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information),
 wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the address information comprises a ([0117]: In some implementations, the application can encompass one or more Web-pages or Web-page portions (e.g., via any suitable encoding, such as HyperText Markup Language ("HTML"), Dynamic HyperText Markup Language ("DHTML"), Extensible Markup Language ("XML"), JavaServer Pages ("JSP"), Active Server Pages ("ASP"), Cold Fusion, or any other suitable approaches)), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions of the text string (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)).

Regarding Claim 13, the combined teachings of Henkin and Oztaskent disclose the system of claim 8.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information),
 wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the address information comprises a static or a dynamic link ([0117]: In some implementations, the application can encompass one or more Web-pages or Web-page portions (e.g., via any suitable encoding, such as HyperText Markup Language ("HTML"), Dynamic HyperText Markup Language ("DHTML"), Extensible Markup Language ("XML"), JavaServer Pages ("JSP"), Active Server Pages ("ASP"), Cold Fusion, or any other suitable approaches), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions of the text string (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)), 
wherein the server generates the information card by: selecting a template for the information card from among a plurality of templates that each specify a different content and ([0014]: In some implementations, the system further comprises:... means for determining whether the fingerprint of the portion of the media content item being presented on the content provider website matches one of a plurality of fingerprints associated with the media content item from an internal video database;[0037]: supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented, where each individual card (e.g., cards 150, 160, 170, and 180) can be relevant to the context of the current position in the on-demand program 120); and 
generating the information card by populating the selected template with stored data from a database (Fig. 4; [0100]: In some implementations, server 402 can include one or more modules 420-430 and/or databases 440-442 that can be interconnected, for performing various functions of the application and/or facilitating the mechanisms for presenting supplemental information corresponding to on-demand media content).

Regarding Claim 14, the combined teachings of Henkin and Oztaskent disclose the system of claim 8.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the address information comprises a static or a dynamic link ([0117]: In some implementations, the application can encompass one or more Web-pages or Web-page portions (e.g., via any suitable encoding, such as HyperText Markup Language ("HTML"), Dynamic HyperText Markup Language ("DHTML"), Extensible Markup Language ("XML"), JavaServer Pages ("JSP"), Active Server Pages ("ASP"), Cold Fusion, or any other suitable approaches), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)), 
wherein the server generates the information card by: selecting a template for the information card from among a plurality of templates that each specify a different content and format for the information card ([0037]: supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented, where each individual card (e.g., cards 150, 160, 170, and 180) can be relevant to the context of the current position in the on-demand program 120); and
generating the information card by populating the selected template with stored data from a database (Fig. 4; [0100]: In some implementations, server 402 can include one or more modules 420-430 and/or databases 440-442 that can be interconnected, for performing various functions of the application and/or facilitating the mechanisms for presenting supplemental information corresponding to on-demand media content), 
wherein the server generates the address information for the information card by: retrieving the one or more data elements for the parameter portions from the database in accordance with one or more data element pointers ([0015]: In some implementations, the supplemental content is retrieved from a data source that is indexed by at least the media content item and timing information; [0070]: capture modules can process the frames to determine whether at least one of the frames includes an object of interest using one or more of:.. optical character recognition to identify text portions, such as a telephone number, a website address), and 
populating the one or more parameter portions to complete the text string ([0070]: Upon performing this analysis, the object of interest can be associated with a content item. For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address).

Regarding Claim 15, Henkin discloses a non-transitory computer-readable medium storing instructions (Fig. 17; [0460]: Memory block 61 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions, etc.) that, when executed by a processor, cause the processor to perform operations for displaying contextually relevant links by a browser extension ([0007]: In at least one embodiment, the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant information, advertisements, and/or other content which may then be displayed to the end-user; [0048]: In example embodiments, the client system 102 may include a Web browser display 131 adapted to display content 133 (e.g., text, graphics, links, frames 135, etc.)), the operations comprising: 
receiving and examining content of a user interface of a browser, on a client device, on a recurring or ongoing basis (Fig. 3A; [0087]: As the Kontera Server System receives the web page content from the client system, it analyzes (22), in real-time, the received web page content in order to generate page topic information and/or keyword information… [0088]: In at least one implementation, the Kontera Server System may continue to request and analyze web page content for the specified web page until it has generated a sufficient amount of keyword information (e.g., 5 or more taxonomy keywords and 5 or more ontology keywords), until it has generated a sufficient amount of page topic information, and/or until the entirety of the web page content has been analyzed); 
([0087]: In at least one embodiment, taxonomy keywords may correspond to words or phrases in the web page content which relate to the topic or subject matter of the web page. [Fig. 2, Taxonomy 235 corresponds to a system database]); 
identifying a contextual term within the content of the user interface of the browser, the contextual term being different than the matching term and comprising context regarding the matching term ([0131]: For example, using at least some of the various technique(s) described herein, new terms that are discovered on the page (e.g., new products, movie titles, personalities, etc.) may be matched to base topics that include similar terms (e.g., using a "fuzzy match" algorithm), thereby resulting in a virtual expansion of the DC taxonomy in order to successfully handle and process the new content); 
identifying a semantic meaning of the contextual term based on at least one of the matching terms, the semantic meaning based on a semantic classification ([0130]: One advantage of using the taxonomy technique(s) described herein for the purpose of contextual advertising is the ability to classify content based on the taxonomy structure. This property provides a mechanism for matching related terms and advertisements from related taxonomy nodes), 
in response to identifying matching terms, and the semantic meaning of the contextual term, transmitting a query to a server, the query comprising the matching terms and the semantic meaning of the contextual term ([0088]: Once the Kontera Server System has finished performing its analysis of the web page content, it may then submit a request (24) to one or more advertiser systems 308 for contextual ad information. According to specific embodiments, the ad request(s) may be based on various criteria such as, for example… keyword information, page topic information, etc; Each advertiser system may, in turn, process the ad information request in order to determine if it has relevant advertising information which matches the specified criteria. If so, the advertiser system 308 may transmit (26) contextual ad information to the Kontera Server System); 
However, Henkin does not explicitly teach “receiving a response from the server, the response including one or more information cards for each of the matching terms, the one or more information cards including information based on the semantic meaning of the contextual term; annotating instances of the identified matching terms on the user interface; in response to a user interaction with an annotated instance of an identified matching term, causing an information card to be displayed that corresponds to the identified matching term, the information card including a link element; determining whether a user input selects the link element; and in response to determining the user input selecting the link element, executing a link process.”
On the other hand, in the same field of endeavor, Oztaskent teaches
receiving a response from the server, the response including one or more information cards for each of the matching terms (Fig. 1, [0037]: In response to determining that supplemental information is available to the user… supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented), the one or more information cards including information based on the semantic meaning of the contextual term (Fig. 1; [0037]: each individual card (e.g., cards 150 , 160 , 170 , and 180 ) can be relevant to the context of the current position in the on-demand program 120. For example, an individual card can present guidance information relating to the on-demand program (e.g., program information, episode information, previous broadcast information, etc.), as shown in card 150); 
([0037]: In response to determining that supplemental information is available to the user, an availability indicator 140 or any other suitable indication that indicates supplemental information is available can be provided to the user); 
in response to a user interaction with an annotated instance of an identified matching term, causing an information card to be displayed that corresponds to the identified matching term (Fig. 1, [0037]: In response to selecting availability indicator 140, supplemental information…  in the form of cards 150, 160, 170, and/or 180 can be presented), the information card including a link element ([0038]: It should be noted that the supplemental information in cards 150, 160, 170, and/or 180 can be any suitable representation of supplemental information, such as…  a link or uniform resource locator (URL) to additional content); 
determining whether a user input selects the link element; and in response to determining the user input selecting the link element, executing a link process ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Henkin with the teachings of Oztaskent to include “receiving a response from the server, the response including one or more information cards for each of the matching terms, the one or more information cards including information based on the semantic meaning of the contextual term; annotating instances of the identified matching terms on the user interface; in response to a user interaction 
The motivation for doing so would be to present supplemental information to a user on a card, as recognized by Oztaskent ([0031]: In some implementations, supplemental information for on-demand media content can be presented on one or more cards, where a card is a user interface which can present information to a user).

Regarding Claim 16, the combined teachings of Henkin and Oztaskent disclose the non-transitory computer-readable medium of claim 15.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information).

Regarding Claim 17, the combined teachings of Henkin and Oztaskent disclose the non-transitory computer-readable medium of claim 15.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and
([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter).

Regarding Claim 18, the combined teachings of Henkin and Oztaskent disclose the non-transitory computer-readable medium of claim 15.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
extracting address information from the link information (Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions of the text string (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)).

Regarding Claim 19, the combined teachings of Henkin and Oztaskent disclose the non-transitory computer-readable medium of claim 15.
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
(Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions of the text string (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)), 
wherein the server generates the information card by: selecting a template for the information card from among a plurality of templates that each specify a different content and format for the information card ([0014]: In some implementations, the system further comprises:... means for determining whether the fingerprint of the portion of the media content item being presented on the content provider website matches one of a plurality of fingerprints associated with the media content item from an internal video database;[0037]: supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented, where each individual card (e.g., cards 150, 160, 170, and 180) can be relevant to the context of the current position in the on-demand program 120); and 
generating the information card by populating the selected template with stored data from a database (Fig. 4; [0100]: In some implementations, server 402 can include one or more modules 420-430 and/or databases 440-442 that can be interconnected, for performing various functions of the application and/or facilitating the mechanisms for presenting supplemental information corresponding to on-demand media content).

Regarding Claim 20, the combined teachings of Henkin and Oztaskent disclose the non-transitory computer-readable medium of claim 15. 
Oztaskent further teaches wherein the executing the link process includes: 
obtaining link information from the information card ([0043]: As another example, a card can be selected to perform an action or present additional information (e.g., access a link to review an article relating to the context of the on-demand program)); 
(Fig. 4, [0102]: capture module 422 can extract various media data from content provided from content sources; [0070]: For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address or a business name); and 
executing a link launch process to launch a web page or a web application on the browser, in accordance with the address information ([0043]: As a more particular example, if a card which displays a portion of a document including actor information is presented, the card can be selected, and in response, an action can be performed, for example, launching a web browsing application that accesses the page with the document containing actor information), 
wherein the executing the link launch process comprises: extracting a text string from the address information ([0029]: supplemental information can include extracted keywords mentioned in subtitle information of the program, links to articles relating to one or more of the extracted keywords, text snippets of documents relating to one or more of the extracted keywords, selectable links to on-screen text (e.g., uniform resource locators (URLs)); and 
executing the text string as a uniform resource locator (URL) in the browser of the client device to access the web page or the web application corresponding to the URL ([0036]: Turning to FIG. 1, FIG. 1 shows an example of a web browsing application that, in response to accessing a particular page 100 having a URL 110, displays a program or other suitable media content 120 and supplemental information 150, 160, 170, and/or 180 in accordance with some implementations of the disclosed subject matter), wherein the text string of the address information includes a base portion of the text string and/or one or more data elements of parameter portions of the text string (Fig. 1, URL 110; [0029]: For example, supplemental information can include… selectable links to on-screen text (e.g., uniform resource locators (URLs)), 
wherein the server generates the information card by: selecting a template for the information card from among a plurality of templates that each specify a different content and format for the information card ([0014]: In some implementations, the system further comprises:... means for determining whether the fingerprint of the portion of the media content item being presented on the content provider website matches one of a plurality of fingerprints associated with the media content item from an internal video database;[0037]: supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented, where each individual card (e.g., cards 150, 160, 170, and 180) can be relevant to the context of the current position in the on-demand program 120); and 
generating the information card by populating the selected template with stored data from a database (Fig. 4; [0100]: In some implementations, server 402 can include one or more modules 420-430 and/or databases 440-442 that can be interconnected, for performing various functions of the application and/or facilitating the mechanisms for presenting supplemental information corresponding to on-demand media content), 
wherein the server generates the address information for the information card by: retrieving the one or more data elements for the parameter portions from the database in accordance with one or more data element pointers ([0015]: In some implementations, the supplemental content is retrieved from a data source that is indexed by at least the media content item and timing information; [0070]: capture modules can process the frames to determine whether at least one of the frames includes an object of interest using one or more of:.. optical character recognition to identify text portions, such as a telephone number, a website address), 
([0070]: Upon performing this analysis, the object of interest can be associated with a content item. For example, the content item can include a selectable link that can be associated with an identified text portion that includes a website address).

Regarding Claim 21, the combined teachings of Henkin and Oztaskent disclose the method of claim 1.
Oztaskent further teaches: monitoring a user interaction with the one or more information cards ([0028]: In accordance with some implementations, the mechanisms can include determining whether to present supplemental information. For example, the mechanisms can be implemented as a web browser extension executing on a web browsing application that accesses the streaming media website…  and determines whether supplemental information associated with the on-demand media program is available; [0031] In some implementations, supplemental information for on-demand media content can be presented on one or more cards, where a card is a user interface which can present information to a user. In some implementations, a user can interact with the card, for example, by indicating that the user viewed and liked the supplemental information on the card); and 
adapting at least one of the one or more information cards based on monitoring the user interaction with the one or more information cards ([0037]: In response to selecting availability indicator 140, supplemental information corresponding to the on-demand program 120 can be presented to the user… [0090]: In a more particular example, as shown in FIG. 1, in response to determining that the episode of “The Comedy Show” is ten minutes into the program, the search system can obtain cards 150, 160, 170, and/or 180 that include supplemental information that is contextually relevant to that particular playback position of the program).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168              

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168